DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng (U.S. Pub. No. US 2020/0168154 A1).

As to claim 1, Cheng (Figs. 4-8) teaches a display driving device (a source driver 30) comprising: 
-	sensing lines configured to sense pixel signals of a display panel (a sensing circuit 320 is configured to receive a sensing voltage VSEN from the subpixel 350 via the sense line, in response to the driving signal; [0018], lines 5-8; Fig. 3); and 
-	a voltage limiter (a clamping circuit 324) provided in each of the sensing lines (the sense line transmitting a sensing voltage VSEN) (Figs. 3 and 5), 
-	wherein the voltage limiter (the clamping circuit 324) senses a voltage variation of the sensing line, and limits a voltage level of the sensing line to a reference voltage (the received sensing voltage VSEN is clamped by the diode D1 as being limited to be smaller than the level of VB1 plus Vth if the sensing voltage VSEN tends to exceed this upper limit, and clamped by the diode D2 as being limited to be greater than the level of VB2 minus Vth if the sensing voltage VSEN tends to fall below this limit; [0025], lines 16-22; Fig. 5).

As to claim 4, Cheng teaches 
-	wherein the voltage limiter (the clamping circuit 324) sets the reference voltage to an initial value to which the sensing lines are initialized during an initialization period (configured to clamp the sensing voltage VSEN to a normal voltage level predicted to be received from the subpixel 350, and the normal voltage level may conform to the withstand voltage of the capacitor C1; [0019], lines 11-15; Fig. 3).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 2-3 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Kim (U.S. Pub. No. US 2010/0090932 A1).

As to claim 2, Cheng teaches the display driving device of claim 1, wherein the voltage limiter (the clamping circuit 324) comprises: 
-	a first diode (a diode D1) having an anode terminal which is connected to the sensing line (the sense line transmitting a sensing voltage VSEN) and a cathode terminal which is connected to a first terminal (a terminal of a bias voltage VB1) (Fig. 5); and 
-	a second diode (a diode D2) having a cathode terminal which is connected to the sensing line (the sense line transmitting a sensing voltage VSEN) and an anode terminal which is connected to a second terminal (a terminal of a bias voltage VB2) (Fig. 5).
	Cheng does not expressly teach wherein the reference voltage is applied to the first terminal and the second terminal.
 	Kim (Figs. 4-8) teaches 
-	wherein the reference voltage (the ground voltage) is applied to the first terminal (e.g., a cathode of MR) and the second terminal (e.g., an anode of ZR) (Fig. 6).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the invention to have used the ground for a reference voltage as taught by Kim in a clamping circuit of Cheng because the ground is convenient to be applied as a reference voltage. 

As to claim 3, Cheng teaches 
-	wherein the voltage limiter (the clamping circuit 324) limits the voltage level of the sensing line to the reference voltage when a voltage variation of the sensing line is larger than threshold voltages of the first diode and the second diode (the received sensing voltage VSEN is clamped by the diode D1 as being limited to be smaller than the level of VB1 plus Vth if the sensing voltage VSEN tends to exceed this upper limit, and clamped by the diode D2 as being limited to be greater than the level of VB2 minus Vth if the sensing voltage VSEN tends to fall below this limit; [0025], lines 16-22; Fig. 5).

As to claim 10, Cheng (Figs. 4-8) teaches a display driving device (a source driver 30) comprising: 
-	sensing lines configured to sense pixel signals of a display panel (a sensing circuit 320 is configured to receive a sensing voltage VSEN from the subpixel 350 via the sense line, in response to the driving signal; [0018], lines 5-8; Fig. 3); and 
-	a voltage limiter (a clamping circuit 324) corresponding to each of the sensing lines (the sense line transmitting a sensing voltage VSEN) (Figs. 3 and 5), and configured to sense a voltage variation of the sensing line and limit a voltage level of the sensing line to a reference voltage (the received sensing voltage VSEN is clamped by the diode D1 as being limited to be smaller than the level of VB1 plus Vth if the sensing voltage VSEN tends to exceed this upper limit, and clamped by the diode D2 as being limited to be greater than the level of VB2 minus Vth if the sensing voltage VSEN tends to fall below this limit; [0025], lines 16-22; Fig. 5),
the voltage limiter (a clamping circuit 324) comprising: 
-	a first diode (a diode D1) having an anode terminal which is connected to the sensing line (the sense line transmitting a sensing voltage VSEN) and a cathode terminal which is connected to a first terminal (a terminal of a bias voltage VB1) (Fig. 5); and 
-	a second diode (a diode D2) having an anode terminal which is connected to a second terminal (a terminal of a bias voltage VB2) and a cathode terminal which is connected to the sensing line (the sense line transmitting a sensing voltage VSEN) (Fig. 5).  
	Cheng does not expressly teach the reference voltage being applied to the first terminal; the reference voltage being applied to the second terminal.
Kim (Figs. 4-8) teaches 	
-	the reference voltage (the ground voltage) being applied to the first terminal (e.g., a cathode of MR); the reference voltage (the ground voltage) being applied to the second terminal (e.g., an anode of ZR) (Fig. 6).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the invention to have used the ground for a reference voltage as taught by Kim in a clamping circuit of Cheng because the ground is convenient to be applied as a reference voltage. 

As to claim 11, Cheng teaches 
-	wherein the voltage limiter (the clamping circuit 324) limits a level of the sensing line to the reference voltage when a voltage variation of the sensing line is larger than threshold voltages of the first diode and the second diode (the received sensing voltage VSEN is clamped by the diode D1 as being limited to be smaller than the level of VB1 plus Vth if the sensing voltage VSEN tends to exceed this upper limit, and clamped by the diode D2 as being limited to be greater than the level of VB2 minus Vth if the sensing voltage VSEN tends to fall below this limit; [0025], lines 16-22; Fig. 5).

As to claim 12, Cheng teaches 
-	wherein the voltage limiter (the clamping circuit 324) sets the reference voltage to an initial value to which the sensing line is initialized during an initialization period (configured to clamp the sensing voltage VSEN to a normal voltage level predicted to be received from the subpixel 350, and the normal voltage level may conform to the withstand voltage of the capacitor C1; [0019], lines 11-15; Fig. 3).

Allowable Subject Matter
8.		Claims 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, Cheng and Kim, does not teach a limitation “the voltage limiter comprising: a first comparator configured to compare a voltage of the sensing line and a first reference voltage, and output a first comparison signal; a second comparator configured to compare the voltage of the sensing line and a second reference voltage, and output a second comparison signal; and an operator configured to output a reset signal by performing a logic function on the first comparison signal and the second comparison signal” of claim 13 in combination with other limitations of the claim. 

9.		Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record, Cheng and Kim, does not teach a limitation “wherein the voltage limiter comprises: a first comparator configured to compare a voltage of the sensing line and a first reference voltage, and output a first comparison signal; a second comparator configured to compare the voltage of the sensing line and a second reference voltage, and output a second comparison signal; and an operator configured to output a reset signal by performing a logic function on the first comparison signal and the second comparison signal” of claim 5 in combination with other limitations of the base claim. 

Conclusion
10.		The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Xi (U.S Pub. No. US 2019/0326751 A1) is cited to teach an ESD  protection circuit including a clamping circuit including a switch and a sensing circuit.
Yang (U.S. Pub. No. US 2006/0087254 A1) is cited to teach a multi-lamp tube controlling circuit for driving at least one cold cathode fluorescent lamp tube and controlling the tube with respect to the voltage feedback of the tube.

Inquiry
11.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWANG-SU YANG whose telephone number is (571)270-7307. The examiner can normally be reached on (571)270-7307 from Monday-Friday during 9:00AM-6:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/KWANG-SU YANG/Primary Examiner, Art Unit 2691